
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


JANUS CAPITAL GROUP INC.


AMENDED AND RESTATED
MUTUAL FUND SHARE INVESTMENT PLAN
(Amended and restated as of January 1, 2012)


        Janus Capital Group Inc. has established the Janus Capital Group Inc.
Mutual Fund Share Investment Plan for the purpose of aligning the interests of
key personnel with shareholder through the use of phantom investments in Janus
retail mutual funds.

Article 1. Definitions

1.1Administrator means the Committee or the person or persons designated by the
Committee to administer the Plan.

1.2Award means an amount payable in cash by the Company to a Participant as
determined by the Administrator.

1.3Board means the Board of Directors of the Company.

1.4Code means the Internal Revenue Code of 1986, as amended, and any regulations
or guidance issued there under.

1.5A Change in Control shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

        (a)   a change in the composition of the Board such that the individuals
who, as of the effective date of the this Agreement, constitute the Board (such
Board shall be hereinafter referred to as the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual who becomes a member of the
Board subsequent to the effective date hereof, whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as modified) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or

        (b)   Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the assets or stock of another entity ("Business
Combination"); excluding, however, such a Business Combination pursuant to which
(1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (other than the
Company or any employee benefit plan (or related trust) of the Company or the
corporation resulting from such

--------------------------------------------------------------------------------



Business Combination) will beneficially own, directly or indirectly, 20% or more
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Business Combination; and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination; or

        (c)   The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

Notwithstanding the above, for each Award subject to Section 409A of the Code, a
Change in Control shall be deemed to have occurred under this Plan with respect
to such Award only if a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.

1.6Company means Janus Capital Group Inc., a Delaware corporation, or any
successor company.

1.7Committee means the Compensation Committee of the Board, or a separate
committee appointed by the Board to administer the Plan.

1.8Disability shall mean that a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which an be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company or a Subsidiary of the Company.

1.9Eligible Employee means an employee or director of the Company or any
Subsidiary that is eligible to participate in the Plan as designated by the
Committee or the Administrator.

1.10Good Reason shall have the meaning assigned to such term in the
Participant's individual employment or severance agreement or, if the
Participant is not a party to an agreement in which Good Reason is defined, Good
Reason shall mean the occurrence of any of the events or conditions described
below which are not cured by the Company (if susceptible to cure by the Company)
within thirty (30) days after the Company has received written notice from the
Participant (which notice must be provided by the Participant within ninety
(90) days of the initial existence of the event or condition constituting Good
Reason): (i) a material adverse alteration in the nature or status of the
Participant's responsibilities from those in effect immediately prior to the
Change in Control other than any such alteration primarily attributable to the
fact that the Company may no longer be a public company or to other changes in
the identity, nature or structure of the Company; and provided, that a change in
the Participant's title or reporting relationships shall not of itself
constitute Good Reason (unless such change results in a material adverse
alteration as described above), (ii) any material reduction in the Participant's
base salary except for any across-the-board reduction similarly affecting
similarly-situated employees of the Company, or (iii) the relocation of the
Participant's principal place of employment to a location more than 40 miles
from the Participant's principal place of employment immediately prior to the
Change in Control, provided that such relocation results in a material negative
change to the Participant's employment.

1.11Grant Date means the effective date on which the Committee grants the Award.

2

--------------------------------------------------------------------------------



1.12Mutual Fund Share Investment Account means the book-keeping entry account
maintained by the Company for each Participant that reflects such Participant's
Award (including gains, losses and expenses) and adjustments thereto.

1.13Participant means an Employee who has been selected by the Committee, in its
sole discretion, to participate in the Plan.

1.14Person shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

1.15Plan means the Amended and Restated Janus Capital Group Inc. Mutual Fund
Share Investment Plan, as may be amended from time to time.

1.16Retirement means, for any Participant who is a director or an employee of
the Company or any Subsidiary, the Participant having both attained age
fifty-five (55) and completed at least ten (10) years of service with the
Company or a Subsidiary.

1.17Subsidiary means a United States or foreign corporation or limited liability
company, partnership or other similar entity with respect to which the Company
owns, directly or indirectly, 50% or more of the Voting Power of such
corporation, limited liability company, partnership or other similar entity

1.18Termination of Affiliation means the occurrence of the first day on which an
individual is for any reason no longer an employee, director or consultant of
the Company or any Subsidiary, or with respect to an individual who is an
employee or director of, or consultant to, a corporation which is a Subsidiary,
the first day on which such corporation ceases to be a Subsidiary; provided,
however, that for each Award subject to Section 409A of the Code a Termination
of Affiliation shall be deemed to have occurred under this Plan with respect to
such Award on the first day on which an individual has experienced a "separation
from service" within the meaning of Section 409A of the Code.

1.19Valuation Date means the last business day of each month, or such other date
specified by the Administrator.

1.20Vested means a Participant has a nonforfeitable interest in a portion of his
or her Mutual Fund Share Investment Account with respect to an Award.

1.21Voting Power means the combined voting power of the then-outstanding
securities of a corporation entitled to vote generally in the election of
directors.

Article 2. Eligibility

2.1Eligibility.    The Committee may grant Awards to any Eligible Employee,
whether or not he or she has previously received an Award.

2.2Award Agreement.    To the extent not set forth in the Plan, the terms and
conditions of each Award (which need not be the same for each Award or for each
Participant) shall be set forth in an Award Agreement.

Article 3. Vesting

3.1Award Amount.    Except as set forth in Section 3.2 below, a Participant will
become Vested with respect to amounts credited to his or her Mutual Fund Share
Investment Account in respect of an

3

--------------------------------------------------------------------------------



Award in accordance with the vesting schedule designated by the Committee and as
set forth in the Award Agreement, provided that the Participant is employed by
the Company or any Subsidiary on such date.

3.2Vesting Upon Certain Events.

        (a)   The Participant will become fully and immediately Vested in all
amounts credited to his or her Mutual Fund Share Investment Account upon
reaching the age and service requirements of Retirement.

        (b)   Except as otherwise provided in an Award Agreement or determined
by the Committee at the time an Award is granted, following a Change in Control,
each outstanding Award shall remain outstanding and shall continue to vest in
accordance with its terms; provided, however, that, in the event of a
termination of a Participant's employment or service by the Company without
Cause or for Good Reason during the 24-month period following such Change in
Control, on the date of such termination (i) such Award shall become fully and
immediately Vested in all amounts credited to his or her Mutual Fund Share
Investment Account, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) any
performance conditions imposed with respect to Awards shall be deemed to be
fully achieved at target levels. Where such acceleration would result in adverse
tax consequences under Section 409A of the Code with respect to an Award, the
Committee may, in its sole discretion, provide that such Award shall become
Vested and non-forfeitable upon the occurrence of the Change in Control;
provided, however, that the Award shall not become payable, except in accordance
with the terms of such Award or until such earlier time as the payment complies
with Section 409A of the Code.

3.3Forfeiture.    Except as otherwise set forth by the Committee or in the
applicable Award Agreement, upon a Participant's Termination of Affiliation for
any reason, the portion of the Participant's Mutual Fund Share Investment
Account which is not Vested as of the date of such termination shall be
forfeited and shall revert in its entirety to the Company.

Article 4. Phantom Investment of the Mutual Fund Share Investment Account.

4.1Crediting of Awards to Mutual Fund Share Investment Accounts.    A
Participant's Award shall be credited to his or her Mutual Fund Share Investment
Account as soon as administratively practicable following the Grant Date.

4.2Deemed Investment Fund Allocation.    Each Participant's Award shall be
deemed invested in one of the phantom investment options set forth in
Section 4.3 below.

4.3Phantom Investment Options.    The phantom investment options that are
available under this Plan for a Participant's Mutual Fund Share Investment
Account shall be designated by the Committee and shall initially include all of
those Janus mutual funds that are offered to participants under the Company's
401(k), Profit Sharing and Employee Stock Ownership Plan, subject to applicable
prospectus requirements. An amount transferred into one of these phantom
investments is converted to phantom units of such phantom investments by
dividing such amount by the value of a unit in the applicable fund on the date
as of which the amount is treated as invested in this phantom investment by the
Administrator. Thereafter, a Participant's interest in each such phantom
investment is valued as of a Valuation Date by multiplying the number of phantom
units credited to his or her Account on such date by the value of a unit in the
applicable fund on such date. In the event the Participant does not make an
election, the Participant shall be deemed to have directed that the undesignated
portion of the Mutual Fund Share Investment Account be invested in a money
market phantom investment option offered under the Plan (or if no money

4

--------------------------------------------------------------------------------



market investment option is offered, the investment option that most nearly
resembles a money market investment option).

4.4Administrator Discretion.    The Administrator shall have the sole discretion
to determine the phantom investment options available under the Plan and may
change, limit or eliminate an investment fund provided hereunder from time to
time. If any phantom investment option ceases to be available under the Plan,
the Administrator shall have the authority to credit to any or all other
then-available phantom investment options all amounts previously allocated to
the terminated phantom investment option (along with deemed earnings, gains and
losses relating thereto).

4.5Phantom Investment Options Directions.    In connection with a Participant's
first deferral election form submitted under the Plan, the Participant shall
specify in one (1) percent increments how the amounts in his or her Mutual Fund
Share Investment Account with respect to an Award are to be invested in one or
more of the phantom investment options offered under this section; provided
however all elections under this Section 4.5 must meet the applicable prospectus
requirements. Thereafter, the Participant (i) may specify a different investment
direction that shall apply to his or her future Awards, and (ii) may reallocate
the investment of his or her Mutual Fund Share Investment Account attributable
to an outstanding Award by specifying, in one (1) percent increments, how such
amounts are to be invested among the phantom investment options then offered
under the Plan. The Administrator may provide that such initial allocations or
reallocations are to be made in a different increment specified by the
Administrator. A new investment direction for future Awards and a reallocation
of a Participant's Mutual Fund Share Investment Account attributable to
outstanding Awards shall be made using the investment procedures that are
provided by the Administrator's delegate for this purpose. This procedure may
include the use of written or electronic forms, as well as the use of a
voice-response system, as determined by the Administrator's delegate.

4.6Phantom Investment Options Reallocations.    Any investment reallocation of a
Participant's Mutual Fund Share Investment Account attributable to outstanding
Awards shall be effective within five (5) business days after the date the
investment reallocation is received by the Administrator's delegate. If more
than one reallocation is received on a timely basis, the reallocation that the
Administrator's delegate determines to be the most recent shall be followed.

4.7Direction and Reallocation Default Rules.    If the Administrator's delegate
possesses at any time investment directions as to the phantom investment of less
than all of a Participant's Mutual Fund Share Investment Account, the
Participant shall be deemed to have directed that the undesignated portion of
the Mutual Fund Share Investment Account be invested in a money market phantom
investment option offered under the Plan (or if no money market investment
option is offered, the investment option that most nearly resembles a money
market investment option).

4.8Earnings or Losses.    As of each Valuation Date, a Participant's Mutual Fund
Share Investment Account shall be credited with earnings and gains (and shall be
debited for expenses and losses) determined as if the amounts credited to his or
her Mutual Fund Share Investment Account had actually been invested as directed
by the Participant in accordance with this article. The Plan provides only for
"phantom investments," and therefore such earnings, gains, expenses and losses
are hypothetical and not actual. However, they shall be applied to measure the
value of a Participant's Mutual Fund Share Investment Account and the amount of
the Company's liability to make payments to or on behalf of the Participant.

5

--------------------------------------------------------------------------------





Article 5. Distributions

5.1General.    Except as otherwise determined by the Committee in its sole
discretion in a manner compliant with Section 409A of the Code, a Participant
shall receive a lump sum cash distribution in respect of the Vested portion of
his or her Mutual Fund Share Investment Account as soon as practicable following
the date such portion becomes Vested, but subject to the provisions of
Section 5.3, in no case later than 21/2 months following the end of the taxable
year in which such portion becomes Vested.

5.2Termination of Affiliation.    If the Committee determines in the Award
Agreement or otherwise that any portion of a Participant's Mutual Fund Share
Investment Account shall become Vested upon a Participant's Termination of
Affiliation, the portion of the Participant's Mutual Fund Share Investment
Account which is Vested on Termination of Affiliation shall be distributed as
soon as practicable following the date of such Termination of Affiliation, but
subject to the provisions of Section 5.3, in no case later than 21/2 months
following the end of the taxable year in which such Termination of Affiliation
occurs.

5.3Six-Month Delay.    To the extent subject to Section 409A of the Code, if any
distributions due to a Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code such distributions
shall be restructured in a manner which does not cause such an accelerated or
additional tax. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Award Agreement during the six-month period immediately
following a Participant's separation from service shall instead be paid on the
first business day after the date that is six months following the Participant's
separation from service (or death, if earlier).

Article 6. Beneficiary Designation

6.1Beneficiary Designation.    Each Participant shall have the right, at any
time, to designate any person or persons as beneficiary or beneficiaries (both
principal as well as contingent) to whom a lump sum cash payment of the balance
of the Participant's Mutual Fund Share Investment Account shall be made in the
event of the Participant's death. In the event of multiple beneficiaries, such
payment shall be apportioned among the beneficiaries in accordance with the
designation forms. A beneficiary designation may be changed by a Participant by
filing such change on a form prescribed by the Administrator. The receipt of a
new beneficiary designation form will cancel all previously filed beneficiary
designations.

6.2Failure to Designate.    If a Participant fails to designate a beneficiary as
provided above, or if all designated beneficiaries predecease the Participant,
then all payments hereunder in respect of the Participant shall be made to the
Participant's estate.

Article 7. Plan Administration.

7.1Administrator.    The Administrator is responsible for the administration of
the Plan. The Administrator has the authority to name one or more delegates to
carry out certain responsibilities hereunder. Any such delegation shall state
the scope of responsibilities being delegated.

7.2Action.    Action by the Administrator may be taken in accordance with
procedures that the Administrator adopts from time to time and that the
Company's Legal Department determines are legally permissible.

6

--------------------------------------------------------------------------------



7.3Powers of the Administrator.    The Administrator shall administer and manage
the Plan and shall have (and shall be permitted to delegate) all powers
necessary to accomplish that purpose, including (but not limited to) the
following:

        (a)   To exercise its discretionary authority to construe, interpret,
and administer this Plan;

        (b)   To exercise its discretionary authority to make all decisions
regarding eligibility, participation and deferrals, to make allocations and
determinations required by this Plan, and to maintain records regarding
Participants' Mutual Fund Share Investment Accounts;

        (c)   To compute and certify to the Company the amount and kinds of
payments to Participants or their Beneficiaries, and to determine the time and
manner in which such payments are to be paid;

        (d)   To authorize all disbursements by the Company pursuant to this
Plan;

        (e)   To maintain (or cause to be maintained) all the necessary records
for administration of this Plan;

        (f)    To make and publish such rules for the regulation of this Plan as
are not inconsistent with the terms hereof;

        (g)   To authorize its delegates to delegate to other individuals or
entities from time to time the performance of any of its delegates' duties or
responsibilities hereunder;

        (h)   To establish or to change the phantom investment options or
arrangements under Article IV;

        (i)    To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan; and

        (j)    Notwithstanding any other provision of this Plan, the
Administrator may take any action it deems appropriate in furtherance of any
policy of the Company respecting insider trading as may be in effect from time
to time. Such actions may include, but are not limited to, altering the
effective date of allocations or distributions of the Mutual Fund Share
Investment Account.

The Administrator has the exclusive and discretionary authority to construe and
to interpret the Plan, to decide all questions of eligibility for benefits, to
determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Administrator, even if (1) such discretion is not
expressly granted by the Plan provisions in question, or (2) a determination is
not expressly called for by the Plan provisions in question, and even though
other Plan provisions expressly grant discretion or call for a determination. As
a result, benefits under this Plan will be paid only if the Administrator
decides in its discretion that the applicant is entitled to them. In the event
of a review by a court, arbitrator or any other tribunal, any exercise of the
Administrator's discretionary authority shall not be disturbed unless it is
clearly shown to be arbitrary and capricious.

7.4Compensation, Indemnity and Liability.    The Administrator will serve
without bond and without compensation for services hereunder. All expenses of
the Plan and the Administrator will be paid by the Company. To the extent deemed
appropriate by the Administrator, any such expense may be charged against
specific Participant Mutual Fund Share Investment Accounts, thereby reducing the
obligation of the Company. No member of the Plan Committee, and no individual
acting as the delegate of the Plan Committee, shall be liable for any act or
omission of any other member or individual, nor for any act or omission on his
or her own part, excepting his or her own willful misconduct. The Company will
indemnify and hold harmless each member of the Plan Committee

7

--------------------------------------------------------------------------------



and any employee of the Company (or an affiliate, if recognized as an affiliate
for this purpose by the Administrator) acting as the delegate of the Plan
Committee against any and all expenses and liabilities, including reasonable
legal fees and expenses, arising out of his or her membership on the Plan
Committee (or his or her serving as the delegate of the Committee), excepting
only expenses and liabilities arising out of his or her own willful misconduct.

7.5Taxes.    If the whole or any part of any Participant's Mutual Fund Share
Investment Account becomes liable for the payment of any estate, inheritance,
income, employment, or other tax which the Company or any Subsidiary may be
required to pay or withhold, the Company or any Subsidiary will have the full
power and authority to withhold and pay such tax out of any moneys or other
property in its hand for the account of the Participant. To the extent
practicable, the Company will provide the Participant notice of such
withholding. Prior to making any payment, the Company may require such releases
or other documents from any lawful taxing authority as it shall deem necessary.

Article 8. Claims Procedures

8.1Claims for Benefits.    If a Participant, beneficiary or other person
(hereafter, "Claimant") does not receive timely payment of any benefits which he
or she believes are due and payable under the Plan, he or she may make a claim
for benefits to the Administrator. The claim for benefits must be in writing and
addressed to the Administrator. If the claim for benefits is denied, the
Administrator will notify the Claimant within 90 days after the Administrator
initially received the benefit claim. However, if special circumstances require
an extension of time for processing the claim, the Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period. Any notice of a denial of benefits should advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.

8.2Appeals of Denied Claims.    Each Claimant whose claim for benefits has been
denied may file a written appeal for a review of his or her claim by the
Administrator. The request for review must be filed by the Claimant within
60 days after he or she received the notice denying his or her claim. The
decision of the Administrator will be communicated to the Claimant within
60 days after receipt of a request for appeal. The notice shall set forth the
basis for the Administrator's decision. If there are special circumstances which
require an extension of time for completing the review, the Administrator's
decision may be rendered not later than 120 days after receipt of a request for
appeal.

Article 9. Amendment and Termination

9.1Amendments.    The Committee has the right in its sole discretion to amend
this Plan in whole or in part at any time and in any manner, including the
manner of making deferral elections, the terms on which distributions are made,
and the form and timing of distributions. However, except for clarifying
amendments necessary to avoid an inappropriate windfall, no Plan amendment shall
reduce the amount credited to the Mutual Fund Share Investment Account of any
Participant as of the date such amendment is adopted. Any amendment shall be in
writing and adopted by the Committee. All Participants and beneficiaries shall
be bound by such amendment.

9.2Termination of Plan.    The Company expects to continue this Plan, but does
not obligate itself to do so. The Company, acting by the Committee or through
its Board, reserves the right to discontinue and terminate the Plan at any time,
in whole or in part, for any reason (including a change, or an impending change,
in the tax laws of the United States or any State). Termination of

8

--------------------------------------------------------------------------------



the Plan will be binding on all Participants (and a partial termination shall be
binding upon all affected Participants) and their beneficiaries, but in no event
may such termination reduce the amounts credited at that time to any
Participant's Mutual Fund Share Investment Account. If this Plan is terminated
(in whole or in part), the termination resolution shall provide for how amounts
theretofore credited to affected Participants' Mutual Fund Share Investment
Accounts will be distributed. In accordance with these restrictions, the Company
intends to have the maximum discretionary authority to terminate the Plan and
make distributions in connection with a Change in Control, and the maximum
flexibility with respect to how and to what extent to carry this out following a
Change in Control.

9.3409A Compliance.    Notwithstanding anything to the contrary contained in the
Plan or in any Award Agreement, to the extent that the Committee determines that
the Plan or any Award is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, the Committee reserves the
right to amend or terminate the Plan and/or amend, restructure, terminate or
replace the Award in order to cause the Award to either not be subject to
Section 409A of the Code or to comply with the applicable provisions of such
section.

Article 10. Miscellaneous

10.1Limitation on Participant's Rights.    No employee shall have any claim to
receive any Award under the Plan, and there is no obligation for uniformity of
treatment of employees under the Plan. Participation in this Plan does not give
any Participant the right to be employed by the Company or any Subsidiary (or
any right or interest in this Plan or any assets of the Company other than as
herein provided). The Company or any Subsidiary reserves the right to terminate
the employment of any Participant without any liability for any claim against
the Company or any Subsidiary under this Plan, except for a claim for payment of
deferrals as provided herein.

10.2Unfunded Obligation of Company.    The benefits provided by this Plan are
unfunded. All amounts payable under this Plan to Participants are paid from the
general assets of the Company. Nothing contained in this Plan requires the
Company to set aside or hold in trust any amounts or assets for the purpose of
paying benefits to Participants. Neither a Participant, beneficiary, nor any
other person shall have any property interest, legal or equitable, in any
specific Company asset. This Plan creates only a contractual obligation on the
part of the Company, and the Participant has the status of a general unsecured
creditor of this Company with respect to amounts of compensation deferred
hereunder. Such a Participant shall not have any preference or priority over,
the rights of any other unsecured general creditor of the Company. No other
entity guarantees or shares such obligation, and no other entity shall have any
liability to the Participant or his or her beneficiary.

10.3Offset.    Amounts due to or in respect of Participants under the Plan shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against a Participant or others.

10.4Other Plans.    This Plan shall not affect the right of any Employee or
Participant to participate in and receive benefits under and in accordance with
the provisions of any other benefit plans which are now or hereafter maintained
by the Company, unless the terms of such other benefit plan or plans
specifically provide otherwise or it would cause such other plan to violate a
requirement for tax favored treatment.

10.5Receipt or Release.    Any payment to a Participant in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Administrator and the Company, and the Administrator may
require such Participant, as a condition precedent to such payment, to execute a
receipt and release to such effect.

9

--------------------------------------------------------------------------------



10.6Governing Law.    This Plan shall be construed, administered, and governed
in all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Delaware
(other than its laws relating to choice of law). If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

10.7Gender, Tense and Examples.    In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Whenever an example is provided or
the text uses the term "including" followed by a specific item or items, or
there is a passage having a similar effect, such passage of the Plan shall be
construed as if the phrase "without limitation" followed such example or term
(or otherwise applied to such passage in a manner that avoids limitation on its
breadth of application).

10.8Successors and Assigns; Nonalienation of Benefits.    This Plan inures to
the benefit of and is binding upon the parties hereto and their successors,
heirs and assigns; provided, however, that the amounts credited to the Mutual
Fund Share Investment Account of a Participant are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to any benefits
payable hereunder, including, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement, will be null and void
and not binding on the Plan or the Company. Notwithstanding the foregoing, the
Administrator reserves the right to make payments in accordance with a divorce
decree, judgment or other court order as and when cash payments are made in
accordance with the terms of this Plan from the Mutual Fund Share Investment
Account of a Participant. Any such payment shall be charged against and reduce
the Participant's account.

10.9Facility of Payment.    Whenever, in the Administrator's opinion, a
Participant or beneficiary entitled to receive any payment hereunder is under a
legal disability or is incapacitated in any way so as to be unable to manage his
or her financial affairs, the Administrator may direct the Company to make
payments to such person or to the legal representative of such person for his or
her benefit, or to apply the payment for the benefit of such person in such
manner as the Administrator considers advisable. Any payment in accordance with
the provisions of this section shall be a complete discharge of any liability
for the making of such payment to the Participant or beneficiary under the Plan.

10.10Effective Date.    The Plan shall take effect on the date of its adoption
by the Committee.

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



JANUS CAPITAL GROUP INC.
AMENDED AND RESTATED MUTUAL FUND SHARE INVESTMENT PLAN (Amended and restated as
of January 1, 2012)
